DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 10, the recitation “the open position” and “the closed position” both lack positive antecedent basis in the claims.  Claim 11 depends from claim 10. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaminstein (U.S. Patent no. 4,007,886).

With respect to claim 1, Kaminstein discloses a replacement fishing line cartridge 20, comprising: a first spooling portion 76 for winding a first fishing line from a fishing reel onto the first spooling portion; and a second spooling portion 32 for winding a second fishing line from the second spooling portion onto the reel; wherein the first spooling portion and the second spooling portion share a concentric axis (see figure 2; 76 and 32 are coaxial).

With respect to claim 2, Kaminstein discloses the replacement fishing line cartridge of claim 1, further comprising: the first spooling portion 76 is an inner spooling portion; the second spooling portion 32 is an outer spooling portion; and the inner spooling portion is detachably snapped (via 62, 66, 68, 70) into the outer spooling portion.

With respect to claim 3, Kaminstein discloses the replacement fishing line cartridge of claim 1, further comprising: the first spooling portion is an inner spooling portion; the second spooling portion is an outer spooling portion; and the inner spooling portion is detachably slid into the outer spooling portion (62, 66 of 76 slides into 70 via spring 68).

With respect to claim 4, Kaminstein discloses the replacement fishing line cartridge of claim 1, further comprising: the first spooling portion 76 is an inner spooling portion; the second spooling portion 32 is an outer spooling portion; and the inner spooling portion is detachably locked (via 40) into the outer spooling portion.

With respect to claim 5, Kaminstein discloses the replacement fishing line cartridge of claim 1, further comprising: a rigid divider (60 or 34); and the first spooling portion is laterally offset from the second spooling portion by the rigid divider (see figure 2, wherein 76 and 32 are laterally offset).

Allowable Subject Matter
Claims 8, 9 and 12-20 are allowed over the prior art of record.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 6 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a sliding cover configured to cover either the first spooling portion or the second spooling portion.

Claim 7 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a flexible divider; the flexible divider configured to cover either the first spooling portion or the second spooling portion; and the first spooling portion is laterally offset from the second spooling portion by the flexible divider.

Claim 8 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a) a drive bit; b) a storage slot for removably storing the drive bit; c) a drive bit hole; d) the drive bit configured to be inserted into the drive bit hole; e) the drive bit when inserted into the drive bit hole configured to provide rotational movement to the replacement fishing line cartridge; the outer spooling portion configured to hold a first fishing line; the inner spooling portion configured to hold a second fishing line; and the inner spooling portion configured to attach and detach inside an inner radius of the outer spooling portion.  Claims 9-15 depend either directly or indirectly from claim 8. 

	Claim 16 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including d) a storage slot for removably storing the drive bit; e) a drive bit hole; f) the drive bit configured to be inserted into the drive bit hole; g) the drive bit when inserted into the drive bit hole configured to provide rotational movement to the replacement fishing line cartridge; h) the inner spooling portion configured to attach and detach inside an inner radius of the outer spooling portion; i) an open position wherein the inner spooling portion is detached from the outer spooling portion; j) a closed position where the inner spooling portion is attached inside the outer spooling portion; providing new fishing line wrapped around the outer spooling portion of the replacement fishing line cartridge; converting the replacement fishing line cartridge from the closed position to the open position; attaching the old fishing line to the inner spooling portion via a means of securement; removing the drive bit from the storage slot; inserting the drive bit into the drive bit hole; rotating the inner spooling portion via the drive bit, wherein as the inner spooling portion is rotated the old fishing line is removed from the fishing reel and wrapped around the inner spooling portion; converting the replacement fishing line cartridge from the open position to the closed position after the old fishing line is removed from the fishing reel; storing the old fishing line in the replacement fishing line cartridge to prevent the old fishing line from detangling; attaching the new fishing line on the replacement fishing line cartridge to the fishing reel via a means of securement; unwinding the new fishing line from the outer spooling portion as the new fishing line is added to the fishing reel to replace the old fishing line; and disposing or recycling the replacement fishing line cartridge comprising the old fishing line.  Claims 17-20 depend either directly or indirectly from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng discloses a line winder.  Carlebach et al disclose a detachable line cartridge system. Morehead, Fromm disclose a fishline management system.  Bruno disclose a fishing line spool using a power tool. Harnage disclose a fishing line spool holder.  Crofoot disclose a spool retainer 10 that covers fishing line. Steeber, Annabel et al and Huffman disclose a tool for removing fishline from a spool using a power tool. Davis et al  and Rauch disclose a device for transferring fishing line. Smith discloses a spool holder. Bolcavage disclose a dual part spool.  Williams disclose a fishline transfer apparatus. Danielsson discloses a fly fishing reel and process for changing lines. Dennler disclose a device to load and unload fishing line. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/